COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:       In re Bobby B. Dash, Relator

Appellate case numbers:    01-18-00653-CV & 01-18-00725-CV

Trial court case number:   2017-16096

Trial court:               152nd District Court of Harris County

      The panel has voted to deny relator’s pro se motion for rehearing of this Court’s
August 31, 2018 Memorandum Opinion.

       Relator’s motion for rehearing is denied.

       It is so ORDERED.

Judge’s signature: ___/s/ Evelyn V. Keyes__________
                   x Acting for the Panel

Panel consists of: Chief Justice Radack and Justices Keyes and Bland.

Date: __November 29, 2018____